Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of December 30, 2016, by and among OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise party thereto from time to time
including Oxford in its capacity as a Lender and PACIFIC WESTERN BANK, a
California state chartered bank with an office located at 406 Blackwell Street,
Suite 240, Durham, NC 27701(as successor in interest by merger to Square 1 Bank)
(“Bank”) (each a “Lender” and collectively, the “Lenders”), and TREVENA, INC., a
Delaware corporation, with offices located at 1018 West 8th Avenue, Suite A,
King of Prussia, PA 19406 (“Borrower”).

 

WHEREAS, Collateral Agent, Lenders (including Bank as successor in interest by
merger to Square 1 Bank) and Borrower have entered into that certain Loan and
Security Agreement dated as of September 19, 2014 (as amended from time to time,
including but without limitation by that certain First Amendment to Loan and
Security Agreement dated as of April 13, 2015 and that certain Second Amendment
to Loan and Security Agreement dated as of December 23, 2015, the “Loan
Agreement”);

 

WHEREAS, Lenders have extended credit to Borrower for the purposes permitted in
the Loan Agreement;

 

WHEREAS, Borrower has requested that Collateral Agent and Lenders amend the Loan
Agreement as more fully set forth herein; and

 

WHEREAS, Collateral Agent and Lenders have agreed to amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

1.              Capitalized terms used herein but not otherwise defined shall
have the respective meanings given to them in the Loan Agreement.

 

2.              Section 2.2(a)(iii) of the Loan Agreement is amended and
restated as follows:

 

(iii) Subject to the terms and conditions of this Agreement, and solely at
Borrower’s option and upon its request and its delivery to each Lender of an
officer’s certificate (and, upon the request of the Lenders, evidence and data,
reasonably acceptable to each Lender) that includes a representation that, as of
the date of Borrower’s request, management is not aware of any results or other
information from the ongoing ATHENA open label safety study of TRV130 that it
believes would preclude the Company’s filing in good faith of a new drug
application for TRV130 with the U.S. Food and Drug Administration, the Lenders
agree, severally and not jointly, during the Third Draw Period, to make term
loans to Borrower in a single advance in an aggregate amount up to Ten Million
Dollars ($10,000,000.00) according to each Lender’s Term C Loan Commitment as
set forth on Schedule 1.1 hereto (such term loans are hereinafter referred to
singly as a “Term C Loan”, and collectively as the “Term C Loans”; each Term A
Loan, Term B Loan or Term C Loan is hereinafter referred to singly as a “Term
Loan” and the Term A Loans, the Term B Loans and the Term C Loans are
hereinafter referred to collectively as the “Term Loans”). After repayment, no
Term C Loan may be re-borrowed.

 

3.              Section 2.2(b) of the Loan Agreement is amended and restated as
follows:

 

(b)  Repayment.  Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan but only to the extent not already prepaid pursuant to this
Section 2.2(b), and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to

 

--------------------------------------------------------------------------------


 

pay, on the Funding Date of each Term Loan, any initial partial monthly interest
payment otherwise due for the period between the Funding Date of such Term Loan
and the first Payment Date thereof. Commencing on the Amortization Date, and
continuing on the Payment Date of each month thereafter, Borrower shall make
consecutive equal monthly payments of principal, plus all accrued interest, in
arrears, to Collateral Agent, for the benefit of the Lenders, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to (x) if the Amortization Date is April 1, 2017, thirty-six (36) months,
(y) if the Amortization Date is January 1, 2018 and the Maturity Date Extension
Event has not occurred, twenty seven (27) months and (z)if the Amortization Date
is January 1, 2018 and the Maturity Date Extension Event has occurred by such
date, thirty six (36) months.  All unpaid principal and accrued and unpaid
interest with respect to each Term Loan is due and payable in full on the
Maturity Date. Each Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).

 

4.              Section 13.1 of the Loan Agreement is hereby amended by amending
and restating the following definition therein as follows:

 

“Amortization Date” is April 1, 2017; provided, however, if the Interest Only
Extension Event has occurred and no Event of Default has occurred and is
continuing as of March 31, 2017, such date shall be January 1, 2018.

 

“Basic Rate” is, (A) with respect to Term A Loans and Term B Loans, the per
annum rate of interest (based on a year of three hundred sixty (360) days),
equal to Six and one-half percent (6.50%) and (B) with respect to Term C Loans,
the per annum rate of interest (based on a year of three hundred sixty (360)
days) equal to the greater of (i) Six and one-half percent (6.50%) and (ii) the
sum of (a) the thirty (30) day U.S. LIBOR rate reported in the Wall Street
Journal three (3) Business Days prior to the Funding Date of the Term C Loans,
plus (b) Six percent (6.00%).

 

“Financing Event” means the receipt by Borrower of net cash proceeds of not less
than Fifty Million Dollars ($50,000,000.00), after October 4, 2016 and on or
before March 31, 2017, from (i) the sale of its equity securities and/or
(ii) “up front” or milestone payments in connection with a joint venture,
collaboration or other strategic partnering transaction.

 

“Interest Only Extension Event” means Collateral Agent’s and Lenders’ receipt,
on or before March 31, 2017, of evidence that each of the two Phase III efficacy
trials of oliceridine (TRV130), known as APOLLO-1 and APOLLO-2, have met their
respective primary endpoints, in each case in form and substance satisfactory to
Collateral Agent and Lenders.

 

“Third Draw Period” is the period commencing on the date of the occurrence of
the Interest Only Extension Event and ending on the earlier of (i) March 31,
2017, (ii) thirty (30) days after the occurrence of the Interest Only Extension
Event, and (iii) the occurrence of an Event of Default; provided, however, that
the Third Draw Period shall not commence if on the date of the occurrence of the
Interest Only Extension Event an Event of Default has occurred and is
continuing.

 

5.              Schedule 1.1 to the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

1,428,572.00

 

71.4286

%

PACIFIC WESTERN BANK

 

$

571,428.00

 

28.5714

%

TOTAL

 

$

2,000,000.00

 

100.00

%

 

2

--------------------------------------------------------------------------------


 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

11,785,719.00

 

71.4286

%

PACIFIC WESTERN BANK

 

$

4,714,281.00

 

28.5714

%

TOTAL

 

$

16,500,000.00

 

100.00

%

 

Term C Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

7,142,860.00

 

71.4286

%

PACIFIC WESTERN BANK

 

$

2,857,140.00

 

28.5714

%

TOTAL

 

$

10,000,000.00

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

20,357,151.00

 

71.4286

%

PACIFIC WESTERN BANK

 

$

8,142,849.00

 

28.5714

%

TOTAL

 

$

28,500,000.00

 

100.00

%

 

6.              Limitation of Amendment.

 

a.              The amendments set forth in Sections 2 through 5 above are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right, remedy or obligation which Lenders or
Borrower may now have or may have in the future under or in connection with any
Loan Document, as amended hereby.

 

b.              This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

7.              To induce Collateral Agent and Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Collateral Agent and
Lenders as follows:

 

a.              Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

b.              Borrower has the power and due authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

 

c.               The organizational documents of Borrower delivered to
Collateral Agent on the Effective Date, and updated pursuant to subsequent
deliveries by the Borrower to the Collateral Agent, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

 

d.              The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (i) any law or regulation
binding on or affecting Borrower, (ii) any contractual restriction with a Person
binding on Borrower, (iii) any order, judgment or decree of any court or

 

3

--------------------------------------------------------------------------------


 

other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (iv) the organizational documents of Borrower;

 

e.               The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

f.                This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

8.              Except as expressly set forth herein, the Loan Agreement shall
continue in full force and effect without alteration or amendment.  This
Amendment and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements.

 

9.              This Amendment shall be deemed effective as of the date first
set forth above upon (a) the due execution and delivery to Collateral Agent of
this Amendment by each party hereto, (b) Borrower’s payment of an amendment fee
of Twenty Thousand Dollars ($20,000) to be shared between the Lenders based upon
their respective Pro Rata Shares and (c) Borrower’s payment of all Lenders’
Expenses incurred through the date hereof, which may be debited (or ACH’d) from
any of Borrower’s accounts, which is in addition to the amendment fee set forth
in clause (b) of this Section 10.

 

10.       This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.

 

11.       This Amendment and the rights and obligations of the parties hereto
shall be governed by and construed in accordance with the laws of the State of
New York.

 

[Balance of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:

 

 

 

TREVENA, INC.

 

 

 

 

 

By

/s/ Roberto Cuca

 

Name:

Roberto Cuca

 

Title:

SVP and Chief Financial Officer

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President of Finance

 

 

 

LENDER:

 

 

 

PACIFIC WESTERN BANK

 

 

 

 

 

By

/s/ Evan Travis

 

Name:

Evan Travis

 

Title:

SVP

 

 

--------------------------------------------------------------------------------